PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/615,955
Filing Date: 22 Nov 2019
Appellant(s): NIPPON STEEL NISSHIN CO., LTD.



__________________
Mr. Christopher Brody
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/16/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 2020/0032364) in view of Nisshin Steel (2015, ZAM) and Osugi et al. (JPH11200000, machine translation referred to herein).
Regarding claim 1, Hirashima et al. discloses a galvanized steel sheet [abstract]; wherein said steel sheet has a composition as seen in table 1 below [0034-0059].  Hirashima et al. further teaches that the galvanized steel sheet has a diffusible hydrogen content of 0.5 ppm by weight or less [abstract].  The examiner notes that the overlap between the steel composition of Hirashima et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hirashima et al. further discloses a galvanized layer that includes Al, Mg, and Zn [0065]; however, Hirashima et al. does not expressly teach a galvanized layer composition or corrosion resistance to red rust as claimed.  Nisshin Steel discloses a galvanized layer composition of 6% Al, 3% Mg, and balance Zn that provides high corrosion resistance and resistance to red rust up to 14,000 hours according to a JIS Z2371 test [p.1, p.13].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hirashima et al. by specifying the galvanized layer composition of Nisshin Steel such that high corrosion resistance as described above can be obtained as taught by Nisshin Steel.  The examiner notes that the aforementioned galvanized layer composition and red rust corrosion values fall within the instantly claimed ranges.  See MPEP 2131.03.
Hirashima et al. and Nisshin Steel do not expressly teach cracking in the galvanized layer as claimed.  However, the examiner submits that this feature would have been obvious in view of the teachings of the prior art.  Osugi et al. discloses that it is known to form cracks in galvanized zinc coatings by performing mechanical straining of the coating subsequent to galvanization at an elongation rate of 0.4 to 2 percent by means of temper rolling or a tension leveler in order to relieve stress and improve chipping resistance of the galvanized layer [0002, 0006-0008, 0029].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hirashima et al. and Nisshin Steel by cracking the galvanized layer through imparting strain to relieve stress and improve chipping resistance as taught by Osugi et al.  Although Osugi et al. does not expressly teach a crack length as claimed, the instant specification expressly teaches obtaining the claimed length by rolling/tension leveling at 0.2 to 1 percent elongation [0054, table2 spec.].  Since Osugi et al. discloses an overlapping elongation as stated above, and overlapping crack length relative to that as claimed would have naturally flowed from the combined disclosure of the aforementioned prior art.  See MPEP 2145(II).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Hirashima et al. (wt.%)
C
0.01 – 0.2
0.1 – 0.5
Si
0.01 – 0.5
0.001 – 0.5
Mn
0.1 – 2.5
2 – 3.5
P
0.005 – 0.05
0 – 0.05
B
0.0005 – 0.01
0 – 0.005
Ti
0.01 – 0.2
0.001 – 0.1
Nb
0 – 0.1
0.001 – 0.1
Mo
0 – 0.5
0.001 – 1
Cr
0 – 0.5
0.001 – 1
Al
0.01 – 0.1
0.01 – 1
Fe & Impurities
Balance
Balance


Regarding claim 2, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a tensile strength along a rolling direction as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosure of Hirashima et al. as will be explained below.  
The examiner notes that the steel of the instant claim has a microstructure of bainitic ferrite or ferrite+martensite [table2 spec].  Hirashima et al. also discloses a microstructure of martensite and ferrite to improve tensile strength [0062-0063].  In other words, the steel microstructure disclosed by Hirashima et al. is substantially the same as would have been recognized by one of ordinary skill.  Furthermore, the steel composition disclosed by Hirashima et al. overlaps with the instantly claimed steel composition as shown above. Thus, since Hirashima et al. discloses a similar steel composition and structure, similar overlapping properties of tensile strength along a rolling direction as claimed would have been expected to be present or would have naturally flowed from the steel of Hirashima et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.
Alternatively, Hirashima et al. expressly discloses achieving high tensile strengths of 980 MPa or higher [abstract, 0030].  One of ordinary skill would have recognized that said desired tensile strength of 980 MPa would have applied to the entire steel geometry (ie. both rolling direction and perpendicular to rolling direction) absent a specific teaching to the contrary.  Thus, the examiner submits that any differences between the steel composition and/or microstructure of Hirashima et al. and the instant invention, if at all present, would have been minor and obvious in view of the above points such the claimed tensile strength feature would still have naturally flowed from the disclosure of Hirashima et al.
Regarding claim 3, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nisshin Steel further depicts a galvanized layer thickness of approximately 15 to 20 micrometers as determined by the examiner, which falls within the claimed range [p.1 figure].  See MPEP 2131.03.
Regarding claim 4, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a color value as claimed.  However, the examiner submits that said color value is material dependent, as would have been recognized by one of ordinary skill, such that the steel of Hirashima et al. having an overlapping composition and amount of diffusible hydrogen relative to the instant claim would therefore naturally have an overlapping color value that would flow from the disclosed steel of Hirashima et al.  See MPEP 2145(II).  This determination is further bolstered by applicant’s data showing comparative compositions (ie. not meeting the claimed range) as the only examples that do not meet the claimed color values [tabled].
Regarding claim 6, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nisshin Steel further teaches that the ZAM coating can be treated with an organic coating layer of 2 micrometers thickness [p.16].
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 2020/0032364), Nisshin Steel (2015, ZAM), and Osugi et al. (JPH11200000, machine translation referred to herein) as applied to claim 1 above, and further in view of Nakano et al. (JP2013241665, machine translation referred to herein).
Regarding claim 3, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a coating thickness as claimed.  Nakano et al. discloses controlling a galvanized coating thickness to be 3 to 100 micrometers such that scratches can be avoided while maintaining desirable mechanical properties of the steel [0020].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of the aforementioned prior art by specifying a thickness as taught by Nakano et al. for the benefits as stated above.
Regarding claim 4, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a color value as claimed.  Nakano et al. discloses a similar galvanized Al-Mg-Zn coating [0007]; wherein said coating is specifically controlled to have a L* color value of less than 60 measured by CIELAB by controlling formation of oxides such that good corrosion resistance is obtained [0055, 0078, 0091].  Therefore, it would have been obvious to modify the steel of the aforementioned prior art by controlling oxidation to obtain a coating color value of less than 60 to also ensure good corrosion resistance as taught by Nakano et al.
Regarding claim 6, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a further organic coating as claimed.  Nakano et al. discloses further providing an organic resin film on the surface of the galvanized plating layer in order to further improve corrosion resistance [0030].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of the aforementioned prior art by adding a further organic coating to the galvanized coating surface to further improve corrosion resistance.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 2020/0032364) in view of Nakano et al. (US 2015/0072166) and Osugi et al. (JPH11200000, machine translation referred to herein).
Regarding claim 1, Hirashima et al. discloses a galvanized steel sheet [abstract]; wherein said steel sheet has a composition as seen in table 2 below [0034-0059].  Hirashima et al. further teaches that the galvanized steel sheet has a diffusible hydrogen content of 0.5 ppm by weight or less [abstract].  The examiner notes that the overlap between the aforementioned steel composition of Hirashima et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hirashima et al. further discloses a galvanized layer that includes Al, Mg, and Zn [0065]; however Hirashima et al. does not expressly teach a galvanized layer composition or corrosion resistance to red rust as claimed.  Nakano et al. discloses a galvanized layer composition of 1 to 22% Al, 1.3 to 10% Mg, and balance of Zn that provides a desirable black appearance [0002, 0007].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hirashima et al. by specifying the specific galvanized layer composition of Nakano et al. such that a galvanized layer having a desired black appearance can be obtained.  The examiner notes that the aforementioned galvanized layer composition falls within the instantly claimed ranges.  See MPEP 2131.03.
The aforementioned prior art does not expressly teach a resistance to red rust as claimed. However, the examiner submits that an overlapping corrosion resistance property would have been expected to be present as will be explained below.  Specifically, the instant specification discloses obtaining the aforementioned feature by meeting the claimed galvanized layer composition, coating thickness, and baking temperature of 70 to 150 degrees C [0029, 0031, 0065-0066, spec.]. These parameters serve to improve corrosion resistance and obtain the claimed time to red rust occurrence.
Nakano et al. discloses that the aforementioned galvanized layer has a thickness of 3 to 100 micrometers and is manufacturing by performing a baking step in steam at about 100 to 200 degrees C [0046, 0086-0088, 0091].  Since Nakano et al. discloses a similar galvanized layer composition and method of manufacture that resembles that of the instant invention, the examiner submits that a similar occurrence of red rust would have been expected to be present or would have naturally flowed from the galvanized layer of Nakano et al.  See MPEP 2112 & MPEP 2145.  Thus, the instantly claimed limitations would have naturally flowed from the combined disclosure of the steel of Hirashima et al. with the galvanized layer of Nakano et al.  The examiner's above position is further bolstered by the disclosed desirable corrosion resistance property of Nakano et al. of a duration of at least 960 hours to occurrence of red rust by JIS 22371, which can be considered to also overlap with the instantly claimed range [0142, 0129].  See MPEP 2144.05(I).
Hirashima et al. and Nakano et al. do not expressly teach cracking in the galvanized layer as claimed.  However, the examiner submits that this feature would have been obvious in view of the teachings of the prior art.  Osugi et al. discloses that it is known to form cracks in galvanized zinc coatings by performing mechanical straining of the coating subsequent to galvanization at an elongation rate of 0.4 to 2 percent by means of temper rolling or a tension leveler in order to relieve stress and improve chipping resistance of the galvanized layer [0002, 0006-0008, 0029].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hirashima et al. and Nakano et al. by cracking the galvanized layer through imparting strain to relieve stress and improve chipping resistance as taught by Osugi et al.  Although Osugi et al. does not expressly teach a crack length as claimed, the instant specification expressly teaches obtaining the claimed length by rolling/tension leveling at 0.2 to 1 percent elongation [0054, table2 spec.].  Since Osugi et al. discloses an overlapping elongation as stated above, and overlapping crack length relative to that as claimed would have naturally flowed from the combined disclosure of the aforementioned prior art.  See MPEP 2145(II).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Hirashima et al. (wt.%)
C
0.01 – 0.2
0.1 – 0.5
Si
0.01 – 0.5
0.001 – 0.5
Mn
0.1 – 2.5
2 – 3.5
P
0.005 – 0.05
0 – 0.05
B
0.0005 – 0.01
0 – 0.005
Ti
0.01 – 0.2
0.001 – 0.1
Nb
0 – 0.1
0.001 – 0.1
Mo
0 – 0.5
0.001 – 1
Cr
0 – 0.5
0.001 – 1
Al
0.01 – 0.1
0.01 – 1
Fe & Impurities
Balance
Balance


Regarding claim 2, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a tensile strength along a rolling direction as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosure of Hirashima et al. as will be explained below.  
The examiner notes that the steel of the instant claim has a microstructure of bainitic ferrite or ferrite+martensite [table2 spec].  Hirashima et al. also discloses a microstructure of martensite and ferrite to improve tensile strength [0062-0063].  In other words, the steel microstructure disclosed by Hirashima et al. is substantially the same as would have been recognized by one of ordinary skill.  Furthermore, the steel composition disclosed by Hirashima et al. overlaps with the instantly claimed steel composition as shown above. Thus, since Hirashima et al. discloses a similar steel composition and structure, similar overlapping properties of tensile strength along a rolling direction as claimed would have been expected to be present or would have naturally flowed from the steel of Hirashima et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.
Alternatively, Hirashima et al. expressly discloses achieving high tensile strengths of 980 MPa or higher [abstract, 0030].  One of ordinary skill would have recognized that said desired tensile strength of 980 MPa would have applied to the entire steel geometry (ie. both rolling direction and perpendicular to rolling direction) absent a specific teaching to the contrary.  Thus, the examiner submits that any differences between the steel composition and/or microstructure of Hirashima et al. and the instant invention, if at all present, would have been minor and obvious in view of the above points such the claimed tensile strength feature would still have naturally flowed from the disclosure of Hirashima et al.
Regarding claim 3, the aforementioned prior art discloses the steel of claim 1 (see previous).  As stated previously, Nakano et al. further teaches a layer thickness of 3 to 100 micrometers [0046].  See MPEP 2131.03.
Regarding claim 4, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nakano et al. further teaches that the coating is specifically controlled to have a L* color value of less than 60 measured by CIELAB by controlling formation of oxides such that good corrosion resistance is obtained [0036, 0118].
Regarding claim 6, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nakano et al. further teaches that the coating can be further treated with an organic coating layer [0057-0058].



(2) Response to Argument

Appellant first states on p.11 of the brief that the examiner has given “no weight to the claimed range for the cracking limitation.
The examiner cannot concur.  As expressly explained in the previous office action, the claimed range of crack extension would have been expected or would have naturally flowed from the prior art since the prior art teaches overlapping cracking parameters.  See MPEP 2112 & MPEP 2145(II).  Since appellant provides no clear reasoning or evidence pointing to the contrary, the examiner cannot consider the claimed cracking range to be distinct over the disclosure of the prior art.  Accordingly, the claimed cracking range has been given sufficient consideration and weight, wherein ultimately the examiner still considers this limitation to be met by the prior art.
 Appellant appears to repeatedly argue throughout p.14-18 of the brief that Osugi et al. is specifically directed to galvannealed steel, which is different from the galvanized steel of Hirashima.  
The examiner cannot concur.  First to make the record clear, the examiner again clarifies that although the disclosure of Hirashima is generally directed to a galvanized steel as stated in the previous office action, Hirashima further expressly teaches that the galvanizing layer can be hot-dip galvanizing (ie. galvanized), hot-dip galvannealing (ie. galvannealed), or electrogalvanizing (emphasis added) [0020].  Thus, one of ordinary skill would understand galvanizing vs. galvannealing to be similar, interchangeable, and substitutable methods of coating steel in the disclosed scope of Hirashima.  Although the examiner does recognize that galvanizing and galvannealing are not identical processes, galvanizing and galvannealing would still be recognized by one of ordinary skill to be interchangeable in the scope of Hirashima as explained above, such that the teachings of Osugi as they relate to a galvannealed steel can be reasonably applied to the steel of Hirashima, which can be similarly either galvanized or galvannealed.
Appellant appears to argue on p.15 that “the fact that Hirashima may use different coating processes…does not support the examiner’s modification of Hirashima to use the cracking of Osugi” because the criticality in Hirashima lies in the processing to control of diffusible hydrogen, not the type of coating.
In response, the examiner notes that the basis of the modification of Hirashima is to perform the cracking (disclosed by Osugi) to the coating of Hirashima for the explicit motivation and benefit of relieving stress and improving chipping resistance as taught by Osugi above.  It is not apparent to the examiner as how this determination is not supported by the prior art.  On the contrary, since the specific coating type (ie. galvanized vs. galvannealed) is not critical to Hirashima as expressly admitted by appellant, the examiner submits one of ordinary skill would have been further motivated to look to the teachings of Osugi since the galvanizing of Hirashima is not particularly limited and thus can be reasonably modified by teachings that pertain to other types of coating such as galvannealing.
Appellant appears to repeatedly argue on p.15 in items 1)-2) and p.18, 20-21 that the claimed coating layer requires a galvanized film, not a galvannealed film.
The examiner cannot concur.  The claims as recited merely require “a surface-coated steel…” and “a Zn-Al-Mg-based coating layer disposed on a surface…”.  There is no specific requirement or recitation of “galvanizing” vs. “galvannealing”, nor does the claim recite further processing steps that would indicate galvannealing cannot be performed.  Thus, it is noted that the features upon which applicant relies (i.e., claims require galvanizing, not galvannealing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If appellant is of the position that the claimed composition infers a “galvanized” coating, the examiner further cannot concur.  The examiner notes that the only difference between galvanizing and galvannealing is that galvannealing requires a subsequent step of annealing after galvanizing.  Thus, “a Zn-Al-Mg based coating” as claimed can still reasonably be a galvannealed coating as would have been recognized by one of ordinary skill since the claim further does not recite any specific structure or features that would imply an exclusively galvanized structure.
Appellant then argues on p.15-16 that “the fact that Hirashima teaches that a number of different surface coating treatments can be used to make a coated steel…has no bearing on how the coating layer in Hirashima can or could be modified”.  
The examiner cannot concur.  On the contrary, since Hirashima discloses the equivalence of galvanizing, galvannealing, etc., the examiner submits that one of ordinary skill would have understood that the coating of Hirashima can thus be modified by any pertinent prior art disclosures that relate to galvanized coatings, galvannealed coatings, etc.  In other words, if the disclosure of Hirashima were specific and exclusive to only galvanized coatings, one of ordinary skill would accordingly not have as much motivation or reasoning to modify Hirashima with galvannealing procedures of other prior art references.  However, since Hirashima expressly teaches that the coating method is not limited to only galvanizing but also expanded to galvannealing as well, the examiner submits that one of ordinary skill would have reasonably been able to modify Hirashima with either galvanizing treatment or galvannealing treatments when provided with sufficient motivation.
  Appellant further repeatedly argues on p.16-17 and p.20-21 that the galvanizing of Hirashima is different from the galvannealing of Osugi because they have different structures (ie. hexagonal vs. delta, respectively), wherein the coating of claim 1 requires a hexagonal structure.
The examiner cannot concur.  Again, it is noted that the features upon which applicant relies (i.e., Zn-Al-Mg, hexagonal, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Contrary to appellants’ allegations, claim 1 does not recite any of the aforementioned limitations.  Rather, claim 1 merely recites a “Zn-Al-Mg-based coating” (emphasis added).  There is no express or implicit indication that said coating as claimed must be Zn-Al-Mg having a hexagonal structure.
The examiner further again notes that the coating structure of Hirashima is not required to be hexagonal, contrary to appellants’ allegations (emphasis added).  Rather, as also expressly admitted by appellants above, the coating of Hirashima is not particularly limited.  Thus, the examiner submits that the coating of Hirashima, which is not particularly limited, would have been recognized by one of ordinary skill to be entirely capable of modification by the teachings of Osugi that pertain specifically to the delta phase.  
Furthermore, it appears to the examiner that appellant is also arguing that the coatings structures of hexagonal phases vs. delta phases are so different that the combination is improper.  In response, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Again, one of ordinary skill would have reasonably modified Hirashima with the cracking of Osugi for the express motivation of relieving stress and improving chipping resistance, wherein no incompatibilities between Osugi and Hirashima are apparently present because, contrary to appellants arguments, Hirashima does not require a hexagonal structure and Hirashima further expressly teaches galvanizing and galvannealing as interchangeable, substitutable means of coating.
Appellant also states on p.17 that the “summary of the invention” explains that hydrogen embrittlement becomes severe for hexagonal coatings as recited in claim 1.
In response, the examiner notes that several points made in the “summary of invention” section on p.6-8 of the brief do not appear to be supported by the instantly filed specification or drawings.  Namely, the specification and drawings as filed do not discuss or even indicate the importance of the coating phase structure, such that it is not apparent to the examiner as to how this feature (which is not even claimed) is so important to the instant application when it is not even discussed anywhere in the specification and drawings as filed.
Appellant then argues on p.18-19 that the “examiner is improperly interpreting the cracking teachings of Osugi to apply to any coated steel product when it is specifically designed for a galvannealed product, which is fundamentally different from the galvanized steel of Hirashima”.  
The examiner cannot concur.  The examiner does not dispute that Osugi is directed to galvannealed steel products.  However, while Osugi is limited to galvannealed steels, Hirashima is not.  Again, Hirashima expressly teaches that their disclosed steel can be galvanized or galvannealed.  Thus, the previous rejection is based on modifying the steel of Hirashima, which can have any type of galvanized or galvannealed coating that is not limited, with the cracking teaching of Osugi which is directed to a galvannealed steel.  The examiner further cannot consider galvanizing and galvannealing to be “fundamentally different” as alleged by appellant when, as stated above, Hirashima expressly teaches the interchangeability of galvanizing and galvannealing as recognized by one of ordinary skill in the art (emphasis added). 
Appellant further states on p.19 of the brief that the cracking of Osugi is performed to improve chipping resistance, which is different from the function of cracking in the instant application to prevent hydrogen embrittlement.
In response, the examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Appellant further argues on p.19 of the brief that the issues of chipping addressed by Osugi are a result of the particular coating layer makeup of Osugi and not applicable to the steel of Hirashima.
The examiner cannot concur.  It is noted that Osugi does not particularly limit its galvannealed coating composition.  Thus, contrary to appellants’ allegations, it is not apparent to the examiner as to what the “particular coating layer makeup” of Osugi specifically requires and how this would be different from the disclosure of Hirashima.  Rather, Osugi expressly teaches that it is known that galvanized coatings in general can chip during use, wherein a need to improve chipping resistance is expressly taught [0002 Osugi].  The examiner submits that one of ordinary skill would have reasonably understood that the coated steel of Hirashima, which is similarly utilized for automotive components, would also undergo wear during use can thus similarly benefit from an improved chipping resistance property [0002 Hirashima].
Appellant further argues on p.20 of the brief that the coating of Hirashima has high sensitivity to hydrogen embrittlement and that the delta coating of Osugi has low sensitivity to hydrogen embrittlement.
In response, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning supporting said remarks, which have not been provided.  The examiner further notes that Hirashima never teaches that the galvanized coating has high sensitivity to hydrogen embrittlement (emphasis added).  Rather, Hirashima teaches that hydrogen embrittlement is influenced by an amount of diffusible hydrogen in the steel, which is further controlled by a number of different factors such as controlling the steel composition and furnace conditions (emphasis added) [0004, 0030, 0083].  Although Hirashima does indeed also teach that reheating after galvanizing can affect diffusible hydrogen, Hirashima does not provide any actual data or test samples demonstrating this effect [0095, table2], such that the examiner cannot consider the coating of Hirashima to have “high sensitivity to hydrogen embrittlement” as alleged by appellants absent concrete evidence to the contrary.
Appellant further argues on p.21 of the brief that the arguments regarding the alternative rejections made in view of Nakano are similar to the above.
In response, the examiner cannot concur for the same reasons as explained above.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.